                Case 18-01067-reg        Doc 29       Filed 02/11/19    Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

IN RE: CASE NO. 18-10627                          )
                                                  )
TRINITY INVESTMENT GROUP, LLC                     )
                                                  )
               Debtor                             )
                                                  )
                                                  )
TRINITY INVESTMENT GROUP, LLC                     )
                                                  )
               Plaintiff                          )
                                                  )
       vs.                                        )           PROC. NO. 18-1067
                                                  )
SIGMA RESTAURANTS, INC., et al.                   )
                                                  )
               Defendants                         )

                     JUDGMENT AS TO SIGMA RESTAURANTS, INC.

       On )HEUXDU\

       This matter having come before the court on the plaintiff’s motion for summary judgment

against Sigma Restaurants, Inc., the issues having been determined and a decision rendered, it is

       THEREFORE ORDERED, ADJUDGED AND DECREED that Sigma Restaurants does not

have a perfected security interest in the debtor’s personal property and its lien may be and hereby is

avoided

       SO ORDERED.



                                                   /s/ Robert E. Grant
                                               Chief Judge, United States Bankruptcy Court



 Date entered on docket: February 11, 2019
